Order filed September 11, 2018




                                          In The

                        Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-18-00609-CV
                                      ____________

                    SHERRY YVONNE MCINTYRE, Appellant

                                            V.

                             JEFF MCINTYRE, Appellee


                       On Appeal from the Probate Court No. 3
                               Harris County, Texas
                           Trial Court Cause No. 450,992

                                         ORDER

         No reporter’s record has been filed in this case. The official court reporter for
Probate Court No. 3 informed this court that appellant had not made arrangements
for payment for the reporter’s record. On August 10, 2018, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM